Exhibit 10.2

Memorandum on the payment of royalty

Nanophase Technologies Corporation (“NTC”) and CIK NanoTek Corporation (“CIKN”)
agree as follows with respect to the License Agreement made and entered into as
of December 30th, 1997, Amendment No.l to License Agreement 2004.7.13, Amendment
No.2 to License Agreement 2008.4.2 by and between C.I. Kasei Co., Ltd. (“CIK”)
and NTC, and the Sublicense Agreement made and entered into as of April 1st,
2009 by CIK and CIKN (jointly “License Agreements”).

In consideration of the payment under the License Agreements, the royalties CIKN
shall pay to NTC are as follows:

(1) The remaining balance of minimum royalty due in April of 2012:
$271,053.33(USD)

(2) The minimum royalty due in April of 2013: $300,000 (USD)

For the payments above, NTC and CIKN agree as follows:

NTC shall give CIKN 7% discount against the minimum royalty due in April of
2013, provided that CIKN advances the payment in April of 2012.

NOW THEREFORE, CIKN shall pay the remaining balance of minimum royalty due in
April of 2012 and the discounted minimum royalty due in April of 2013 by the end
of April, 2012.

Upon the payments by CIKN as provided herein, all obligations for the payments
provided in License Agreements shall be completed.

IN WITNESS WHEREOF, the parties made the Memorandum in duplicate and each party
shall retain one copy after affixing its signature.

Date: March 31, 2012

 

Nanophase Technologies Corporation     CIK NanoTek Corporation

1319 Marquette Drive

Romeoville, IL 60446 USA

   

18-1, 1-Chome, Kyobashi, Chuo-ku, Tokyo

JAPAN

By:  

Jess Jankowski, President and Chief

Executive Officer

    By:   Akihiro Onishi, President         /s/ Jess Jankowski     /s/ Akihiro
Onishi